Citation Nr: 0013890	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1998 decision by the Department of 
Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 
that denied the veteran's claim for a clothing allowance. 


FINDINGS OF FACT

1.  The veteran was previously granted service connection for 
schizophrenia, currently evaluated as 100 percent disabling; 
tinnitus, evaluated as noncompensable; and perforation of the 
right tympanic membrane, also evaluated as noncompensable.

2.  Service connection has not been established for any 
orthopedic or skin disabilities, and it has not been 
otherwise established that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing because of a service-connected disability or 
that he uses medication prescribed by a physician for a 
service-connected skin disorder that causes irreparable 
damage to his outer garments.   


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for an 
annual clothing allowance.  38 U.S.C.A. § 1162 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.810(a)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to an annual clothing 
allowance, a VA examination or hospital or examination report 
must disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear or 
tear clothing because of a service-connected disability and 
such disability is the loss or loss of use of a hand or foot 
as defined by VA regulation; or the Chief Medical Director or 
Designee of a VA medical facility must certify that the 
veteran wears or uses a prosthetic or orthopedic appliance 
because of a service-connected disability that tends to wear 
out or tear his clothing or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments.  38 U.S.C.A. § 1162 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.810 (1999).

The veteran essentially claims that he is entitled to a 
clothing allowance because he cannot afford clothing due to 
the fact that he is unable to work because of service-
connected disability.  Service connection has previously been 
established for schizophrenia, currently evaluated as 100 
percent disabling; tinnitus, evaluated as noncompensable; and 
perforation of the right tympanic membrane, also evaluated as 
noncompensable.

The regulation is clear as to whether a veteran is entitled 
to a clothing allowance.  In this case there is simply no 
indication, nor has it been alleged, that the veteran wears 
or uses certain prosthetic or orthopedic appliances which 
tend to wear or tear clothing because of a service-connected 
disability or that he uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments.  As such, he is not 
entitled to such an allowance.

The Board is sympathetic to the veteran's situation.  
However, the controlling regulation concerning this issue is 
specific.  Since the law and not the facts is dispositive, 
the claim must be denied as lacking legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an annual clothing allowance is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

